DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3, 4, 6, and 8-22 of the amended claim set received 12/10/2021 are pending.  Claims 2, 5, and 7 have been canceled and claims 17-22 are new.

Allowable Subject Matter
Claim 1, 3, 4, 6, and 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art of record does not disclose or provide a reasonable combination to teach the following in combined with the independent and interceding dependent claim limitations:
Regarding Claim 1, “the plurality of cooling microchannels comprises a second set of cooling microchannels disposed in the vertically oriented portion of the outermost conduit; and wherein the second set of cooling microchannels are oriented in a transverse direction across an upstream surface of the vertically oriented portion.”
Regarding Claim 10, “the plurality of cooling microchannels comprises a third set of cooling microchannels extending in a direction generally parallel to the longitudinal axis; and wherein the respective microchannel inlets of the third set of cooling microchannels are disposed in a common plane within the vertically oriented portion.”
Regarding Claim 15, “a fixation system disposed within the downstream portion; wherein the fixation system comprises circumferentially spaced sets of hook- shaped elements extending radially inward from the outermost conduit and corresponding T- 
Claims 3, 4, 6, and 8, 9, 11-14, and 16-22 are allowable by basis on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/R.D.F/Examiner, Art Unit 3741                                                                                                                                                                                                        
/GERALD L SUNG/Primary Examiner, Art Unit 3741